               Case 4:20-cv-03033-JST Document 63 Filed 06/22/20 Page 1 of 5




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   MEREDITH B. OSBORN, State Bar #250467
     Chief Trial Deputy
 3   JEREMY M. GOLDMAN, State Bar #218888
     TARA M. STEELEY, State Bar #231775
 4   RENÉE E. ROSENBLIT, State Bar #304983
     RYAN STEVENS, State Bar #306409
 5   Deputy City Attorneys
     Fox Plaza
 6   1390 Market Street, Sixth Floor
     San Francisco, California 94102-5408
 7   Telephone: (415) 554-6762 [Goldman]
                   (415) 554-4655 [Steeley]
 8                 (415) 554-3853 [Rosenblit]
                   (415) 554-3975 [Stevens]
 9   Facsimile:    (415) 554-3837
     E-Mail:       Jeremy.Goldman@sfcityatty.org
10                 Tara.Steeley@sfcityatty.org
                   Renee.Rosenblit@sfcityatty.org
11                 Ryan.Stevens@sfcityatty.org

12
     Attorneys for Defendant
13   CITY AND COUNTY OF SAN FRANCISCO

14

15
                                     UNITED STATES DISTRICT COURT
16
                                  NORTHERN DISTRICT OF CALIFORNIA
17
      HASTINGS COLLEGE OF THE LAW, a                     Case No. 4:20-cv-3033-JST
18    public trust and institution of higher education
      duly organized under the laws and the              DEFENDANT CITY AND COUNTY OF SAN
19    Constitution of the State of California;           FRANCISCO’S STATEMENT OF NO
      FALLON VICTORIA, an individual; RENE               POSITION ON MOTION FOR
20    DENIS, an individual; TENDERLOIN                   INTERVENTION
      MERCHANTS AND PROPERTY
21    ASSOCIATION, a business association;
      RANDY HUGHES, an individual; and                   Trial Date:         Not Set
22    KRISTEN VILLALOBOS, an individual,

23           Plaintiffs,

24           vs.

25    CITY AND COUNTY OF SAN
      FRANCISCO, a municipal entity,
26
             Defendant.
27

28
      CCSF RESPONSE TO MOT. FOR INTERVENTION
      CASE NO. 3:20-cv-3033 JST
               Case 4:20-cv-03033-JST Document 63 Filed 06/22/20 Page 2 of 5




 1          To address the urgent, dangerous and unacceptable conditions in the Tenderloin caused by the

 2   confluence of the COVD-19 emergency and the City’s longstanding homelessness crisis, Plaintiffs and

 3   the City collectively spent hundreds of hours over the past month and a half working together to find

 4   solutions that will improve the living conditions of both housed and unhoused residents of the

 5   Tenderloin. Through the tireless dedication of Magistrate Judge Corley who held eight settlement

 6   sessions (some of which lasted eight hours or more), the parties were able to bridge gaps that

 7   originally seemed unbridgeable, and find solutions to problems that often seem intractable. The

 8   parties’ negotiations culminated in the Stipulated Injunction, filed with the Court on June 12, 2020, see

 9   ECF No. 51 (“Stipulated Injunction”), in which the City agreed to provide hotel rooms or safer

10   sleeping locations for the occupants of 70% of the tents currently on the sidewalks of the Tenderloin.

11   The terms of the Stipulated Injunction represent a massive commitment of resources by the City, and

12   reflect Plaintiffs’ and the City’s shared goal to improve living conditions in the Tenderloin for housed

13   and unhoused residents alike.

14          Although the Proposed Intervenors were aware of this litigation and even admit that they knew

15   settlement negotiations were proceeding at a rapid pace, see ECF No. 46, the Proposed Intervenors did

16   not attempt to join the settlement discussions. They waited until over a month after Plaintiffs filed

17   their complaint and just days before the parties reached an agreement to even attempt to join this

18   litigation. And now, based purely on speculation about how the City will implement the agreement,

19   the Proposed Intervenors have announced their opposition to the Stipulated Injunction and their desire

20   to send the parties back to the drawing board so that they can be a part of “any negotiated settlement.”

21   Supp. Br. at 1. The Proposed Intervenors declare that they now wish to “participate in the negotiation

22   process,” but they fail to recognize that the negotiations are already over. Supp. Br. at 6.

23          Under Ninth Circuit authority, the Motion for Intervention is untimely. Orange County v. Air

24   California, 799 F.2d 535, 538 (9th Cir. 1986) (holding intervention untimely where parties already

25   reached settlement agreement but the stipulated injunction had not yet been entered by the court;

26   explaining that the fact that the parties had already reached an agreement “weigh[ed] heavily” against

27   intervention); Empire Blue Cross & Blue Shield v. Janet Greeson's A Place For Us, Inc., 62 F.3d

28   1217, 1219 (9th Cir. 1995) (explaining that “parties who delay in attempting to intervene, and who end
      CCSF RESPONSE TO MOT. FOR INTERVENTION               1
      CASE NO. 3:20-cv-3033 JST
               Case 4:20-cv-03033-JST Document 63 Filed 06/22/20 Page 3 of 5




 1   up doing so only after the original parties have reached an acceptable settlement, should not be able,

 2   without good reason, to intervene when their intervention may well cause substantial prejudice to the

 3   original parties.”). Further, given the Proposed Intervenors’ expressed desire to destroy the agreement

 4   the parties and Magistrate Judge Corley worked so hard to achieve, intervention would certainly

 5   prejudice the parties. Air California, 799 F.2d at 538 (holding intervention that would “be the

 6   undoing” of proposed settlement agreement would “[c]learly. . . prejudice the parties involved”);

 7   Empire Blue Cross & Blue Shield, 62 F.3d at 1220 (holding that parties to litigation may be prejudiced

 8   where intervener seeks a “modification” that “would ‘unravel’ the original settlement”).

 9          Nonetheless, despite the concerns expressed above, the City takes no position on the Motion

10   for Intervention; the City welcomes the opportunity to work with the Proposed Intervenors to

11   implement the Stipulated Injunction in a way that addresses their concerns, whether or not their

12   Motion is granted. There is no doubt that the Proposed Intervenors have a long history of providing

13   services to homeless persons in San Francisco, and deep ties to the community. The City hopes to

14   benefit from their expertise and partner with the Proposed Intervenors as the City works to improve

15   living conditions for both the housed and unhoused residents of the Tenderloin.

16          While the City welcomes the Proposed Intervenors’ involvement in the implementation of the

17   Stipulated Injunction, the Proposed Intervenors have not demonstrated any reason why the Stipulated

18   Injunction should not be entered by the Court. Proposed Intervenors have not identified any provision

19   of the Stipulated Injunction that is unlawful or that would violate the rights of unhoused persons.

20   Instead, Proposed Intervenors base their opposition on their speculation about how the City will

21   implement the agreement. The Proposed Intervenors note that they have “questions” about the

22   Stipulated Injunction, but instead of seeking answers to those questions, they offer objections to the

23   agreement that are speculative at their best, and outright false at their worst. Supp. Br. at 1. They

24   speculate that the City will fail to address the needs of unhoused persons with disabilities. Supp. Br. at

25   5. They predict that the City will not follow the law with respect to the “civil and constitutional

26   rights” of the unhoused. Supp. Br. at 1. They leap to the conclusion that the City lacks plans or

27   procedures for accomplishing the commitments in the Stipulated Injunction, simply because the

28   Stipulated Injunction itself does repeat the City’s already existing processes and procedures. They
      CCSF RESPONSE TO MOT. FOR INTERVENTION               2
      CASE NO. 3:20-cv-3033 JST
                Case 4:20-cv-03033-JST Document 63 Filed 06/22/20 Page 4 of 5




 1   fault the Stipulated Injunction for not spelling out how many hotel rooms or safe sleeping placements

 2   will be created and what the duration of those placements will be, even though those facts are

 3   currently unknowable and will depend on the duration of the COVID-19 emergency. Supp. Br. at 5.

 4   They jump to the conclusion that the City will use “police enforcement” to “criminalize indigent,

 5   homeless people,” although nothing in the Stipulated Injunction says so and the City does not intend to

 6   do so. Supp. Br. at 5, 7. They claim that the “proposed Stipulated Injunction encourages the unlawful

 7   seizure and destruction of people’s property,” but do not identify any provision that does so. Supp. Br.

 8   at 7. They worry that the “forced relocation of unsheltered individuals without provision of adequate

 9   shelter” could increase the spread of COVID-19, but the City agrees. Supp. Br. at 9. That is why the

10   Stipulated Injunction describes the City’s plan to reduce the number of tents on the street in the

11   Tenderloin by providing hotel rooms or safe sleeping sites to the occupants of those tents. They claim

12   that the “Stipulated Injunction’s stated goal is to rapidly remove all unhoused persons from the

13   Tenderloin District’s public spaces,” Supp. Br. at 5, when actually the Stipulated Injunction’s stated

14   goal is to provide shelter and safe sleeping sites for persons who are currently forced to live in tents

15   on the sidewalk. ECF No. 51.1

16          In short, the Proposed Intervenors are shadowboxing against a phantom enemy. They are

17   opposing the City’s genuine efforts to improve living conditions for both housed and unhoused

18   persons in the Tenderloin based on pure speculation about what they fear the City might do, rather

19   than giving the City the opportunity to better serve the Tenderloin while following the law. The City

20   respectfully requests that the Court approve the Stipulated Injunction regardless of how the Court rules

21   on the Motion for Intervention.

22

23

24

25

26
            1
              Proposed Intervenors even read some nefarious purpose into the City’s laudible goal to
27   provide sufficient services so that no one has to live in a tent on the sidewalk. Supp. Br. at 1;
     Friedenbach Dec. ¶ 11 (speculating that, because of the “Stipulated Injunction’s zero-tents goal,”
28   “unhoused Black Tenderloin residents are to be eliminated by police force.”)
      CCSF RESPONSE TO MOT. FOR INTERVENTION               3
      CASE NO. 3:20-cv-3033 JST
              Case 4:20-cv-03033-JST Document 63 Filed 06/22/20 Page 5 of 5



     Dated: June 22, 2020
 1
                                          DENNIS J. HERRERA
 2                                        City Attorney
                                          MEREDITH B. OSBORN
 3                                        Chief Trial Deputy
                                          JEREMY M. GOLDMAN
 4                                        TARA M. STEELEY
                                          RENÉE E. ROSENBLIT
 5                                        RYAN STEVENS
 6                                        Deputy City Attorneys

 7
                                       By: s/Tara M. Steeley
 8                                        TARA M. STEELEY

 9                                        Attorneys for Defendant
                                          CITY AND COUNTY OF SAN FRANCISCO
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      CCSF RESPONSE TO MOT. FOR INTERVENTION    4
      CASE NO. 3:20-cv-3033 JST
